Title: From Benjamin Franklin to Anne-Catherine de Ligniville Helvétius, [October? 1778]
From: Franklin, Benjamin
To: Helvétius, Anne-Catherine de Ligniville d’Autricourt


Arranging a party with Mme. Helvétius was not always an easy enterprise. Two undated notes, in as many hands, allow us a glimpse into the complexity of getting friends together. Taking up the pen herself, for once, the lady begged Franklin to enquire from Turgot whether the dinner proposed for the following day was really taking place. It seemed to hinge on whether or not M. de Lafreté had returned from Marly. She concluded: “Je vous embrasse de toute mon ame.” Bethia Alexander, writing on behalf of her father and sister, deplored that a certain party, to be held at Auteuil on the following Saturday, was now in jeopardy because Mme. Helvétius, one of the guests, “had most unluckily forgot a prior engagement she had taken to meet Monsieur Turgot at Paris.”
Far from resenting the widow’s forgetfulness, Franklin used it at some later date (1779?) as the theme of one of his most charming Bagatelles, the “Lettre à Mme. de Lafreté.” In the following document, he muses on the reasons of her popularity as a hostess.
 
[October, 1778?]
 … And now I mention your friends, let me tell you that I have in my way been trying to form some hypothesis to account for your having so many, and of such various kinds. I see that statesmen, philosophers, historians, poets, and men of learning of all sorts, are drawn around you, and seem as willing to attach themselves to you as straws about a fine piece of amber. It is not that you make pretension to any of their sciences; and if you did, similarity of studies does not always make people love one another. It is not that you take pains to engage them: artless simplicity is a striking part of your character. I would not attempt to explain it by the story of the ancient, who,  being asked why philosophers sought the acquaintance of kings, and kings not that of philosophers, replied, that philosophers knew what they wanted, which was not always the case with kings. Yet thus far the comparison may go, that we find in your sweet society, that charming benevolence, that amiable attention to oblige, that disposition to please and be pleased, which we do not always find in the society of one another. It springs from you; it has its influence on us all; and in your company we are not only pleased with you, but better pleased with one another, and with ourselves. I am ever, with great respect and affection, &c.
B.F.
